Exhibit 99.2News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen and IntelliPharmaCeutics to Combine to Create Publicly-traded Specialty Pharmaceutical Company << Vasogen to also Raise $7.5 Million in Non-Dilutive Financing from Cervus LP >> MISSISSAUGA, ON, Aug. 17 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS) and IntelliPharmaCeutics (IPC) announced today that they have entered into a definitive agreement, subject to shareholder and regulatory approvals, whereby Vasogen will combine with IPC under a plan of arrangement and merger to continue as a publicly-traded entity to be called IntelliPharmaCeutics International Ltd. IPC is a privately-held specialty pharmaceutical company that is focused on developing and manufacturing new and generic controlled-release pharmaceutical products using its broadly applicable, proprietary delivery technologies. Currently, IPC has 15 product candidates in its development pipeline several of which are partnered with third-party drug companies. IPC's lead product candidates include Dexmethylphenidate XR, a generic version of the marketed drug Focalin XR(R), which is partnered with Par Pharmaceutical and is currently the subject of an Abbreviated New Drug Application (ANDA) filing with the U.S. Food and Drug Administration (FDA), and Carvedilol CR, a generic version of the brand name drug Coreg CR, an internal pipeline product now ready for entry into pivotal bioequivalence studies. Separately, Vasogen has also entered into an arrangement agreement with Cervus LP (TSXV:CVL.UN), an Alberta based limited partnership, that will reorganize Vasogen prior to completion of the transaction with IPC and which will provide gross proceeds to Vasogen of approximately $7.5 million in non-dilutive capital. "The combination of IPC and Vasogen, along with proceeds from this non-dilutive financing, will provide our shareholders an exciting opportunity to have an equity interest in a strong, dynamic, company with experienced management, a broad development pipeline, and significant near-term revenue potential," commented Dr. Eldon Smith, Vasogen's Chairman. "Following a diligent exploratory and strategic review process, we believe that this combination clearly fulfils the Board's mandate of identifying a strategic option that has the potential to provide long-term value to our shareholders.
